Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered August 21, 1990, convicting defendant, after a nonjury trial, of attempted assault in the first degree, criminal possession of a weapon in the third degree and unlawful possession of a noxious material, and sentencing him to concurrent prison terms of 1 to 3 years and 1 year and a term of probation of 1 year, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), particularly the testimony that just prior to the arrival of the police, defendant, from a distance of approximately 18 feet, assumed a combat stance, pointed a loaded cross-bow pistol at the head of his intended unarmed victim and announced he was going to kill him, we find that the evidence was sufficient as a matter of law to support a finding that defendant intended, beyond a reasonable doubt, to cause physical injury to the complainant (see, People v Bracey, 41 NY2d 296, 299-300). Nor can the sentence be deemed excessive in view of the nearly tragic result of defendant’s actions and his criminal record. Concur—Milonas, J. P., Ellerin, Kupferman and Kassal, JJ.